                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 1 of 23



 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Richard Sepulveda
 5
 6
 7
                                          UNITED STATES DISTRICT COURT
 8                                       NORTHERN DISTRICT OF CALIFORNIA
 9
      _____________________________________
10                                                             )   Case Number __________
      Richard Sepulveda,                                       )
11                                                             )
                                                               )
12                          Plaintiff,                         )
                                                               )   CIVIL RIGHTS
13    Vs.                                                      )
                                                               )   COMPLAINT FOR INJUNCTIVE RELIEF
14                                                             )   AND DAMAGES: DENIAL OF CIVIL
      Hazlo, Inc., individually and dba Acapulco               )   RIGHTS OF A DISABLED PERSON, IN
15    Restaurant; Michael Wiesner; Gordon                      )   VIOLATION OF THE AMERICANS WITH
      Galvan; M. Roseann Galvan; Patrick                       )   DISABILITIES ACT OF 1990 AS
16    Sullivan; and Does 1 to 50,                              )   AMENDED, AND VIOLATION OF
                                                               )   CALIFORNIA’S CIVIL RIGHTS
17                                                             )   STATUTES
                                Defendants.                    )
18                                                             )   JURY TRIAL REQUESTED
19
20
      Plaintiff herein complains of defendants herein, and alleges as follows:
21
22                                                 JURISDICTION AND VENUE
23
      1.    This court has jurisdiction over this matter and these defendants pursuant to 28 USC § 1331
24
            for violations of the Americans with Disabilities Act of 1990 (42 USC §12101 et seq.).
25
            Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same
26
            facts, action is also bought under California law, including, but not limited to, violations of
27
            California Government Code §4450; California Health and Safety Code §19953 et seq., and
28
            applicable regulations, including but not limited to California Code of Regulations, Title 24,
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                         -1-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 2 of 23



 1         §19959; and California Civil Code §§ 51, 51.5, 52(a), 52.1, 54, 54.1, and 54.3. During the
 2         periods relevant to this complaint, defendant Hazlo, Inc., owned and operated the business
 3         using the name “Acapulco Restaurant” at 2100 Lincoln Avenue, Alameda, California in this
 4         judicial district. On information and belief, during the periods relevant to this complaint,
 5         defendant Michael Wiesner, Gordon Galvan, M. Roseann Galvan, and Patrick Sullivan, owned
 6         and own the real property on which this business is operated in this judicial district.
 7    2. Venue is proper in this court pursuant to 28 USC §1391(b) and is founded on the fact that the
 8         real property that is the subject of this action is located in this district, and that plaintiff’s cause

 9         of action arose in this district.

10
                                                    INTRODUCTION
11
12
      3. Acapulco Restaurant (the “Business”) is located at 2100 Lincoln Avenue, Alameda,
13
           California. During the relevant periods in this lawsuit, said business was and is owned and
14
           operated by defendant Hazlo, Inc. On information and belief, during the relevant periods in
15         this lawsuit, the real property was and is owned by defendants Micheal Wiesner, Gordon
16         Galvan, M. Roseann Galvan, and Patrick Sullivan. The Business is a “public accommodation
17         and business establishment” subject to California Health and Safety Code §19955 et seq. and
18         California Civil Code §54. On information and belief, this Business has, since July 1, 1970,

19         undergone construction and/or “alterations, structural repairs, or additions,” subjecting such
           facility to disabled access requirements per Health and Safety Code §19955 to 19959 et seq.
20
           Construction and alterations since July 1, 1982 also subjected these facilities to the
21
           requirements of California’s Title 24, the State Building Code. Further, irrespective of
22
           alternation history, such premises are subject to the “readily achievable” barrier removal
23
           requirements of Title III of the Americans with Disabilities Act of 1990.
24
      4. Defendants Hazlo, Inc., Micheal Wiesner, Gordon Galvan, M. Roseann Galvan, and Patrick
25         Sullivan operated and operate the Business, an establishment for services to the public at
26         which business and location said defendants failed to provide barrier-free access to said
27         establishment as required under federal and California state law. Further, defendants failed to
28         provide compliance with the law as follows:
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -2-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 3 of 23



 1              a. Exterior: The primary Business entrance door is without the proper posted international
 2                   symbol of Accessibility in violation of California Building Code (“CBC”), California

 3                   Title 24 §11B-216.6, 11B-703.7.2.1, and 11B-703.5, and ADAAG (Americans with
                     Disabilities Act Accessibilities Guidelines of the United States Access Board, or
 4
                     “AGAAG”) §4.30.7*(1( (Fig. 43(a), and 4.30.6). As a result, Plaintiff had difficulty in
 5
                     finding and using an accessible entrance.
 6
                b. Exterior: The designated parking space was defective, in violation of California
 7
                     Building Code §11B-208 (there was faded and incomplete paint to delineate the space
 8
                     itself and the access aisle, and wrong color), 11B-705.1.2.5 (lack of detectable
 9                   warnings at hazardous vehicle areas), 11B-502.2 (improper vehicle space dimensions),
10                   11B-502.6.4 (faded and incomplete surface identification), and 11B-502.6 (required
11                   signage was missing or incomplete). This caused plaintiff difficulties in finding a safe
12                   place to park, safely exit his vehicle, and reach the entrance safely due to cross traffic

13                   through the transit area. These conditions also violated the Americans With Disabilities
                     Act (“ADA”), United States Access Board ADA Accessibility Guidelines §4.6.3 (the
14
                     improper parking space dimensions) and §4.6.6 (the lack of proper passenger loading
15
                     zone). This made it difficult to find and use a safe parking space. This caused plaintiff
16
                     legitimate concern for his own safety as he got out of his vehicle and entered the
17
                     facility. Also, because of the lack of a proper access aisles, plaintiff was concerned that
18
                     another vehicle could pull in and try to park next to him without realizing that a
19                   disabled person was in the process of entering or exiting his vehicle.
20              c. Interior: The interior seating was not accessible to disabled users, consisting of tables
21                   that do not possess the required characteristics, including space under table for
22                   plaintiff’s legs, and the international symbol designating such table for disabled

23                   persons, in violation of ADAAG 4.32 and CBC 11B-226.1 and 11B-902.
                d. Interior: The restroom was not accessible at all for users of walkers, in violation of
24
                     CBC §11B-603 and ADAAG 4.16 and related provisions. This is because there is a
25
                     step up to get to the area where the restroom is located. Also, in the restroom, the pipes
26
                     under the sink were not wrapped (in violation of 11B-606.4, and ADAAG 4.19.4 and
27
                     4.24.6). All these conditions would have made it difficult for plaintiff to use the sink.
28
                     The toilet paper dispenser was in the wrong place, in violation of ADAAG 4.16.6
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -3-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 4 of 23



 1                   (must be within reach) and 4.22.7 (dispensers must be on accessible route), and CBC
 2                   11B-604.9.6 (maximum 9 inches in front of toilet and maximum 19 inches above

 3                   floor). The hand towel dispenser was too high, in violation of ADAAG 4.23.7 and
                     4.27.3, and CBC 11B-603.5. The toilet was too far from the wall, in violation of
 4
                     ADAAG 4.17 (center line of toilet must be 18 inches from wall) and CBC 11B-604.2
 5
                     (center line of toilet must be 17 to 18 inches from wall). The inability to access and use
 6
                     the restroom caused plaintiff embarrassment and discomfort.
 7
                e. Interior: The bar area did not offer a lowered section or seating for disabled persons, in
 8
                     violation of AGAAG 5.2 and CBC 11B-226.1 and 11B-226.3.
 9
10    5. The above barriers interfered with Plaintiff’s access to the facilities at the Business, and
11         continue to deter plaintiff from visiting said facilities, and as a legal result, plaintiff has
12         suffered and suffers violations of his civil rights to full and equal enjoyment of goods,

13         services, facilities and privileges, and has suffered and will suffer embarrassment and
           humiliation.
14
15
                                                   FACTUAL ALLEGATIONS
16
17
      6. Plaintiff is, and at all times relevant to this complaint is, a “physically handicapped person,” a
18
           “physically disabled person,” and a “person with a disability” as those terms are used under
19         applicable California law and under applicable federal law, including, but not limited to, Title
20         III of the Americans with Disabilities Act of 1990. (The terms “physically handicapped
21         person,” a “physically disabled person,” and a “person with a disability” will be used
22         interchangeably throughout this complaint.) Plaintiff is limited in the use of his legs and must

23         use a walker.
      7. Defendants Hazlo, Inc., Micheal Wiesner, Gordon Galvan, M. Roseann Galvan, and Patrick
24
           Sullivan, at all times relevant herein, were and are the owner, operator, lessor, and/or lessee,
25
           franchisor and/or franchisee, of public facilities at the Business, known and operated as
26
           “Acapulco Restaurant,” located at 2100 Lincoln Avenue, Alameda, California, subject to
27
           California state law requiring full and equal access to public facilities pursuant to California
28
           Health and Safety Code §19955 et seq., California Civil Code §§ 51, 51.5, 52(a), 52.1, 54,
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                        -4-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 5 of 23



 1         54.1, and 54.3, and subject to Title III of the Americans with Disabilities Act of 1990, and to
 2         all the other legal requirements referred to in this complaint. Plaintiff does not know the

 3         relative responsibilities of the defendants in the operation of the Business facilities complained
           of herein, and alleges a joint venture and common enterprise by all such defendants.
 4
      8. Defendants Hazlo, Inc., Micheal Wiesner, Gordon Galvan, M. Roseann Galvan, and Patrick
 5
           Sullivan, at all times relevant herein was and is owner, operator, possessor, builder and keeper
 6
           of the Business called Acapulco Restaurant in the city of Alameda, California. Plaintiff is
 7
           informed and believes that each of the defendants herein is the agent, employee, or
 8
           representative of each of the other defendants, and performed acts and omissions as stated
 9         herein within the scope of such agency or employment or representative capacity and is
10         responsible in some manner for the acts and omissions of the other defendants in legally
11         causing the damages complained of herein, and have approved or ratified each of the acts or
12         omissions of each other defendant, as herein described.

13    9. Plaintiff does not know the true names and capacities of defendants Does 1 to 50, their
           business capacities, their ownership connection to the property and the business, nor their
14
           relative responsibilities or relationships among one another in causing the access violations
15
           herein complained of, and alleges a joint venture and common enterprise among all
16
           defendants. Plaintiff is informed and believes that each of the defendants herein is the agent,
17
           ostensible agent, master, servant, employer, employee, representative, franchiser, franchisee,
18
           joint venturer, partner, and associate, or such similar capacity, of each of the other defendants,
19         and was at all times acting and performing, or failing to act or perform, with the authorization,
20         consent, permission or ratification of each of the other defendants, and is responsible in some
21         manner for the acts and omissions of the other defendants in legally causing the violations and
22         damages complained of herein, and have approved or ratified each of the acts or omissions of

23         each other defendant, as herein described. Plaintiff will seek leave to amend this Complaint
           when the true names, capacities, connections and responsibilities of defendants are
24
           ascertained.
25
      10. Plaintiff is informed and believes that all named defendants, aided and abetted one another in
26
           the performance of the wrongful acts or omissions hereinafter complained of.
27
      11. Defendants are the owners of the property and operators of the Business called Acapulco
28
           Restaurant located in the city of Alameda, California. This business, including, but not limited
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -5-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 6 of 23



 1         to, access aisles and access routes, is or forms a part of a “public accommodation or facility”
 2         subject to the requirements of California Health & Safety Code §19955, et seq., and of

 3         California Civil Code §§51, 52(a), 54, 54.1, et seq. On information and belief, this business, or
           portions of it, was constructed or altered after 1990, and after January 26, 1993, which fact has
 4
           subjected the business to handicapped access requirements per California Code of Regulations
 5
           Title 24 (the State Building Code).
 6
      12. On or about February 22, 2019, April 30, 2019, May 19, 2019, and June 16, 2019 (the “Visit
 7
           Dates”), Plaintiff visited the Business for the purpose of buying food and drink. Defendants
 8
           interfered with Plaintiff’s access to the Business as set forth herein, and is still deterred from
 9         returning due to these conditions, and claims a deterred visit.
10    13. Said acts and omissions denied Plaintiff legal handicapped access to the Business and its
11         facilities as required under state and federal law.
12    14. Plaintiff’s home in Oakland, California is approximately seven miles from the Business

13         located in the city of Alameda. Plaintiff travels regularly to and through said city on business
           and pleasure trips. Plaintiff plans to return to the Business when this public accommodation is
14
           made accessible. The Business is on Lincoln Avenue, a main thoroughfare.
15
      15. Plaintiff himself encountered the architectural barriers described herein, and/or is informed
16
           and believes that the architectural barriers described herein violate the California Code of
17
           Regulations and the Americans with Disabilities Act Guidelines for Buildings and Facilities
18
           (“ADAAG”) issued by the Department of Justice, and that they existed and continue to exist,
19         and thereby deny Plaintiff and others similarly situated full and equal access to the Business
20         facilities as set forth herein.
21    16. Defendants, and each of them, by these barriers, discriminated against Plaintiff, on the basis of
22         his physical disability, and interfered with his access to the Business and its facilities, in

23         violation of California law, including but not limited to §§51, 51.5, 54, 54.1, and in violation
           of Title III, §302, the “Prohibition against Discrimination” provision, and §503, the
24
           “Prohibition against Retaliation and Coercion” provision of the Americans with Disabilities
25
           Act of 1990.
26
      17. As a result of the actions and failure to act of defendants, and each of them, and as a result of
27
           the failure to provide proper and accessible entryways, and accessible accommodations for a
28
           business such as this, Plaintiff suffered and will suffer the loss of his civil rights to full and
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -6-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 7 of 23



 1         equal access to public facilities, and further has suffered in the past and will suffer in the future
 2         emotional distress, mental distress, mental suffering, mental anguish, which includes shame,

 3         humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and
           naturally associated with a person with a disability being denied access to a public
 4
           accommodation, all to his damages as prayed hereinafter in an amount within the jurisdiction
 5
           of this court.
 6
 7
           I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
 8
                     DISABILITIES ACT OF 1990 (42 USC 12101 et seq.)
 9
10    18. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
11         allegations contained in paragraphs 1 to 17 above and incorporates them herein as if separately
12         pled.

13    19. Pursuant to law, in 1990 the United States congress made findings per 42 USC 12101
           regarding persons with physical disabilities, finding that laws were needed to more fully
14
           protect [at that time] 43 million Americans with one or more physical or mental disabilities;
15
           [that] historically society has tended to isolate and segregate individuals with disabilities;
16
           [that] such forms of discrimination against individuals with disabilities continue to be a serious
17
           and pervasive social problem; [that] the nation's proper goals regarding individuals with
18
           disabilities are to assure equality of opportunity, full participation, independent living and
19         economic self-sufficiency such individuals; [and that] the continuing existence of unfair and
20         unnecessary discrimination and prejudice denies people with disabilities the opportunity to
21         compete on an equal basis and to pursue those opportunities for which our free society is
22         justifiably famous.

23    20. Congress stated as its purpose in passing the Americans With Disabilities Act of 1990 (42
           USC 12102):
24
                a. It is the purpose of this act (1) to provide a clear and comprehensive national mandate
25
                     for the elimination of discrimination against individuals with disabilities; (2) to provide
26
                     clear, strong, consistent, enforceable standards; (3) to ensure that the Federal
27
                     Government plays a central role in enforcing the standards established in this Act on
28
                     behalf of individuals with disabilities; (4) to invoke the sweep of Congressional
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -7-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 8 of 23



 1                   authority, including the power to enforce the 14th amendment and to regulate
 2                   commerce, in order to address the major areas of discrimination faced day to day by

 3                   people with disabilities.
      21. As part of the Americans with Disabilities Act of 1990, Congress approved Title III – Public
 4
           Accommodations and Services Operated by Private Entities (42 USC 12181, et seq.) Among
 5
           the public accommodations identified under this title were “… a bakery, grocery store,
 6
           clothing store, hardware store, shopping center, or other sales or rental establishment.”
 7
      22. Pursuant to 42 USC 12182,
 8
                a. “No individual shall be discriminated against on the basis of disability in the full and
 9                   equal enjoyment of the goods, services, facilities, privileges, advantages or
10                   accommodations by any person who owns, leases, (or leases to), or operates a place of
11                   public accommodation.”
12    23. Among the general prohibitions against discrimination were included in 42 USC

13         12182(b)(1)(A)(i):
                a. Denial of Participation. It shall be discriminatory to subject an individual on the basis
14
                     of a disability or disabilities of such individual or class, directly, or through
15
                     contractual, licensing, or other arrangements, to a denial of the opportunity of the
16
                     individual or class to participate in or benefit from the goods, services, facilities,
17
                     privileges, advantages, or accommodations of an entity.
18
      24. Among the general prohibitions against discrimination were included in 42 USC
19         12182(b)(1)(E):
20              a. Association. It shall be discriminatory to exclude or otherwise deny equal goods,
21                   services, facilities, privileges, advantages, accommodations, or other opportunities to
22                   an individual or entity because of the known disability of an individual with whom the

23                   individual or entity is known to have a relationship or association.
      25. The acts of Defendants set forth herein were a violation of Plaintiff’s rights under the ADA,
24
           and the regulations promulgated thereunder, 28 Code of Federal Regulations Part 36 et seq.
25
      26. Among the general prohibits against discrimination were included in 42 USC
26
           12182(b)(2)(A)(i) and (ii):
27
                a. Discrimination. For purposes of subsection (a), discrimination includes:
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                      -8-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 9 of 23



 1                        i. the imposition or application of eligibility criteria that screen out or tend to
 2                             screen out an individual with a disability or any class of individuals with
 3                             disabilities from fully and equally enjoying any goods, services, facilities,
 4                             privileges, advantages, or accommodations, unless such criteria can be shown
 5                             to be necessary for the provision of the goods, services, facilities, privileges,
 6                             advantages, or accommodations being offered;
 7                        ii. a failure to make reasonable modifications in policies, practices, or procedures,
 8                             when such modifications are necessary to afford such goods, services, facilities,
 9                             privileges, advantages, or accommodations to individuals with disabilities,
10                             unless the entity can demonstrate that making such modifications would
11                             fundamentally alter the nature of such goods, services, facilities, privileges,
12                             advantages, or accommodations.
13    27. Plaintiff alleges that the facilities, policies, practices and procedure for entry to the Business
14         facility by persons with disabilities and their companions as established and set up by the
15         Defendants can be simply modified to eliminate disparate and discriminatory treatment of
16         persons with disabilities by properly constructing barrier-free handicapped access so as to
17         provide safe, full and equal enjoyment of the Business facilities as is enjoyed by other, non-
18         disabled, people.
19    28. The specific prohibition against retaliation and coercion is included in the Americans with
20         Disabilities Act of 1990 §503(b) and the Remedies and Procedures in §503(c):

21              a. Section 503(b) Interference, Coercion, or Intimidation. - It shall be unlawful to coerce,

22                   intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or

23                   on account of his or her having exercised or enjoyed, or on account of his or her having

24                   aided or encouraged any other individual in the exercise or enjoyment of, any right

25                   granted or protected by this Act.

26              b. Section 503(c) Remedies and Procedure. - The remedies and procedures available

27                   under sections 107, 203, and 308 of this Act shall be available to aggrieved persons for

28                   violations of subsections (a) and (b), with respect to Title I, Title II and Title Ill,
                  respectively.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                        -9-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 10 of 23



 1    29. Among the specific prohibitions against discrimination were included, in 42 USC
 2         §12182(b)(2)(a)(iv), "A failure to remove architectural barriers, and communications barriers
 3         that are structural in nature, in existing facilities ... where such removal is 3dily achievable and
 4         (v) "where and entity can demonstrate that the removal of a barrier under clause (iv) is not
 5         readily achievable, a failure to make such goods, services, facilities, privileges, advantages, or
 6         accommodations available through such methods are readily achievable." The acts of
 7         Defendants set forth herein violated Plaintiffs rights under the "ADA," 42 USC 12181 et seq.,
 8         and the regulations promulgated thereunder, 28 CFA Part 36, et seq.
 9    30. The removal of the barriers complained of by Plaintiff as hereinabove alleged were at all times
10         after 1990 "readily achievable.” On information and belief, if the removal of all the barriers
11         complained of here together were not removable, the removal of each individual barrier
12         complained of herein was "readily achievable."
13    31. Per 42 USC §12181(9), “The term ‘readily-achievable’ means easily accomplishable and able
14         to be carried out. The statute and attendant regulations define relative ‘expense’ in relation to
15         the total financial resources of the entities involved, including any ‘parent’ companies.
16         Plaintiff alleges that properly repairing each of the items that Plaintiff complains of herein is
17         readily achievable, including, but not limited to, correcting and repairing the items set forth in
18         the Paragraphs above. The changes needed to remove barriers to access for the disabled were
19         and are readily achievable by the defendants under standards set forth under 42 USC §I2181 of
20         the Americans with Disabilities Act of 1990. (Further, if it were not "readily achievable" for
21         defendants to remove all such barriers, defendants have failed to make the required services
22         available through alternative methods, although such methods are achievable as required by 42
23         USC §12181(b)(2)(a)(iv)(, v).)
24    32. Pursuant to the Americans with Disabilities Act of 1990, §308 (42 USC §12188 et seq.),
25         Plaintiff is entitled to the remedies and procedures set forth in the Civil Rights Act of 1964
26         §204(a), (42 USC §2000a-3(a)), as Plaintiff is being subjected to discrimination on the basis of
27         disability in violation of this title andlor Plaintiff has reasonable grounds for believing that he
28         is about to be subjected to discrimination in violation of the Americans with Disabilities Act of
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -10-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 11 of 23



 1         1990, §302. Plaintiff cannot return to or make use of the subject Business’ public facilities
 2         complained of herein for the purpose of entry and provision of goods and service so long as
 3         Defendants continue to apply eligibility criteria, policies, practices that screen out and refuse
 4         to allow entry and service to persons with disabilities such as Plaintiff's.
 5    33. Each of Defendants’ acts and omissions of failing to provide barrier-free handicapped access
 6         for Plaintiff, were tantamount to interference, intimidation, and coercion pursuant to the
 7         Americans with Disabilities Act of 1990 §503(b) (now 42 USC §12203): “It shall be unlawful
 8         to coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of,
 9         or on account of his or her having aided or encouraged any other individual in the exercise or
10         enjoyment of, any right granted or protected by this Act.”
11    34. Pursuant to the Americans with Disabilities Act of 1990 §308(a)(1) (now 42 USC §12188),
12         “Nothing in this section shall require a person with a disability to engage in a futile gesture if
13         such person has actual notice that a person or organization covered by this title does not intend
14         to comply with its provisions." Pursuant to this last section, Plaintiff, on information and
15         belief, alleges that defendants have continued to violate the law and deny the rights of Plaintiff
16         and other disabled persons to access this public accommodation for the purpose of shopping.
17         Therefore, Plaintiff seeks injunctive relief pursuant to §308(a)(2) “...Where appropriate,
18         injunctive relief shall also include requiring the provision of an auxiliary aid or service,
19         modifications of a policy, or provision of alternative methods, to the extent required by this
20         title.”
21    35. Plaintiff seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights Act of 1964
22         (42 USC §2000a-3(a)), and pursuant to federal regulations adopted to implement the
23         Americans with Disabilities Act of 1990, including, but not limited to, an order granting
24         injunctive relief and attorneys’ fees. Such attorneys' fees, “including litigation expenses and
25         costs,” are further specifically provided for by §505 of Title Ill.
26         WHEREFORE, Plaintiff prays for damages as hereinafter stated.
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -11-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 12 of 23



 1         II. SECOND CAUSE OF ACTION: BREACH OF STATUTORY PROTECTIONS FOR
 2                   PERSONS WITH PHYSICAL DISABILITIES (California Health and Safety Code
 3                   §19955 et seq.)
 4
 5    36. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
 6         allegations contained in paragraphs 1 to 35 above and incorporates them herein as if separately
 7         pled.
 8    37. California Health & Safety Code §19955 provides in pertinent part: “The purpose of this part
 9         is to insure that public accommodations or facilities constructed in this state with private funds
10         adhere to the provisions of Chapter 7 (commencing with Sec. 4450) of Division 5 of Tile 1 of
11         the Government Code. For the purposes of this part "public accommodation or facilities"
12         means a building, structure, facility, complex, or improved area which is used by the general
13         public, and shall include auditoriums, hospitals, theaters, hotels, motels, stadiums, and
14         convention centers. When sanitary facilities are made available for the public, clients or
15         employees in such accommodations or facilities, they shall be made available for the
16         handicapped.
17    38. California Health & Safety Code §19956, which appears in the same chapter as §19955,
18         provides in pertinent part, "accommodations constructed in this state shall conform to the
19         provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the
20         Government Code.. .” California Health and Safety Code §19956 was operative July 1, 1970,
21         and is applicable to all public accommodations constructed or altered after that date. On
22         information and belief, portions of the subject Business building and facilities were
23         constructed and/or altered after July 1, 1970, and substantial portions of said building and
24         facilities had alterations, structural repairs, and/or additions made to such public
25         accommodation after July 1, 1970, thereby requiring said public accommodations and/or
26         buildings to be subject to the requirements of Part 5.5, California Health Safety Code §19955,
27         et seq., upon such alteration, structural repairs or additions per California Health and Safety
28         Code §19955.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -12-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 13 of 23



 1    39. Pursuant to authority delegated by the California Government Code, the State Architect
 2         promulgated regulations for the enforcement of these Code provisions. Effective January 1,
 3         1988, Title 24 of the California Administrative Code adopted the California State Architect’s
 4         Regulations, and these regulations must be complied with as to any alterations and/or
 5         modifications of the Business’ facilities after that date. Construction changes occurring prior
 6         to this date but after July 1, 1970, triggered access requirements pursuant to the "ASA"
 7         requirements, the American Standards Association Specifications, A117.1 -1961. On
 8         information and belief, at the time of the construction modification and of the Business’
 9         building and facilities, all buildings and facilities covered were required to conform to each of
10         the standards and specifications described in the American Standards Association
11         Specifications and/or those contained in Title 24 of the California Administrative Code (now
12         known as Title 24, California Code of Regulations.)
13    40. Public facilities such as the subject Business are public accommodations or facilities within
14         the meaning of California Health and Safety Code §19955.
15    41. It is difficult or impossible for persons with physical disabilities who use walkers, wheelchairs,
16         canes, and service animals to travel about in public to use a facility with the defects set forth
17         above as required by Title 24 of the California Code of Regulations and the Americans with
18         Disabilities Act Access Guidelines (ADAAG). Thus, when public accommodations fail to
19         provide handicap accessible public facilities, persons with disabilities are unable to enter and
20         use said facilities, and are denied full and equal access to and use of that facility that is
21         enjoyed by other members of the general public.
22    42. Plaintiff, and other similarly situated persons with physical disabilities whose physical
23         conditions require the use of walkers, wheelchairs, canes, and service animals, are unable to
24         use public facilities on a “full and equal” basis unless each such facility is in compliance with
25         the provisions of the California Health & Safety Code §19955, et seq. Plaintiff is a member of
26         that portion of the public whose rights are protected by the provisions of California Health &
27         Safety Code §19955, et seq.
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -13-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 14 of 23



 1    43. The California Health and Safety Code was enacted to “ensure that public accommodations
 2         and facilities constructed in this state with private funds adhere to the provisions of Chapter 7
 3         (commencing with §4450) of Division 5 of Title 1 of the Government Code.” Such “public
 4         accommodations” are defined to include facilities like this one.
 5    44. Plaintiff is further informed and believes that as of the date of filing this complaint,
 6         Defendants have not made accessible the facilities at the Business as set forth above.
 7    45. Plaintiff, is informed and believes, and therefore alleges, that Defendants, and each of them,
 8         caused the subject buildings and facilities constituting the Business to be constructed, altered
 9         and maintained in such a manner that persons with physical disabilities were denied full and
10         equal access to, within and throughout said buildings and were denied full and equal use of
11         said public facilities, and despite knowledge and actual and constructive notice to such
12         Defendants that the configuration of this facility, and/or buildings was in violation of the civil
13         rights of persons with physical disabilities, such as Plaintiff. Such construction, modification,
14         ownership, operation, maintenance and practices of such public facilities are in violation of
15         law as stated in Part 5.5, California Health & Safety Code §19955, et seq., and elsewhere in
16         the laws of California.
17    46. On information and belief, the subject building constituting the public facilities of the Business
18         have denied full and equal access to Plaintiff and other persons with physical disabilities in
19         other respects due to non-compliance with requirements of Title 24 of the California Code of
20         Regulations and the California Health & Safety Code §19955, el seq.
21    47. The basis of Plaintiff's aforementioned information and belief is the various means upon which
22         Defendants must have acquired such knowledge, including, but not limited to, this lawsuit,
23         other access lawsuits, communications with operators of other similar facilities, and other
24         property owners regarding denial access, communications with Plaintiff and other persons
25         with disabilities, communications with other patrons who regularly visit there,
26         communications with owners of other businesses, notices and advisories they obtained from
27         governmental agencies through the mails, at seminars, posted bulletins, television, radio,
28         public service announcements, or upon modification, improvement, alteration or substantial
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -14-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 15 of 23



 1         repair of the subject premises and other properties owned by these Defendants, newspaper
 2         articles and trade publications regarding the Americans with Disabilities Act of 1990, and
 3         other access law, and other similar information. The scope and means of the knowledge of
 4         each defendant is within each defendant’s exclusive control and cannot be ascertained except
 5         through discovery.
 6    48. As a result of Defendants' acts and omissions in this regard, Plaintiff has been required to incur
 7         legal expenses and hire attorneys in order to enforce his civil rights and enforce provisions of
 8         the law protecting access for persons with physical disabilities and prohibiting discrimination
 9         against persons with physical disabilities, and to take such action both in his own interests and
10         in order to enforce an important right affecting the public interest. Plaintiff, therefore, seeks
11         damages in this lawsuit for recovery of all reasonable attorneys' fees incurred, pursuant to the
12         provisions of the California Code of Civil Procedure §l021.5. Plaintiff additionally seeks
13         attorneys' fees pursuant to California Health & Safety Code §I9953 and California Civil Code
14         §§54.3.
15    49. Defendants, and each of them, at times prior to and including the Visit Date, and continuing to
16         the present time, knew or should have known that persons with physical disabilities were
17         denied their rights of equal access to all portions of this public facility. Despite such
18         knowledge, Defendants failed and refused to take steps to comply with the applicable
19         handicapped access statutes; and despite knowledge of the resulting problems and denial of
20         civil rights thereby suffered by Plaintiff and other similarly situated persons with disabilities,
21         including the specific notices referred to in this Complaint. Defendants have failed and
22         continue to fail to take action to grant full and equal access to persons with physical
23         disabilities in the respects complained of hereinabove. Defendants and each of them have
24         carried out a course of conduct of refusing or neglecting to respond to, or correct complaints
25         about, denial of handicap access. Such actions and continuing course of conduct by
26         Defendants, evidence conduct in conscious or irresponsible disregard for the rights or safety of
27         Plaintiff and of other similarly situated persons.
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -15-
                  Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 16 of 23



 1    50. Defendants' actions have also been oppressive to persons with physical disabilities and to other
 2         members of the public, and have evidenced actual or implied malicious intent towards those
 3         members of the public, such as Plaintiff and other persons with physical disabilities who have
 4         been denied the proper access they are entitled to by law. Further, Defendants’ refusals on a
 5         day-to-day basis to correct these problems evidences despicable conduct in conscious
 6         disregard for the rights of Plaintiff and other members of the public with physical disabilities.
 7    51. Plaintiff specifically does not pray for an award of treble damages against Defendants, and
 8         each of them, pursuant to California Civil Code §54.3.
 9    52. As a result of the actions and failure of Defendants, and each of them, and as a result of the
10         failure to provide proper accessible public facilities, Plaintiff was denied his civil rights,
11         including his right to full and equal access to public facilities, was embarrassed and
12         humiliated, suffered psychological and mental injuries and emotional distress, mental distress,
13         mental suffering, mental anguish, which includes shame, humiliation, embarrassment, anger,
14         chagrin, disappointment and worry, naturally associated with a person with a physical
15         disability being denied access to a public accommodation.
16         WHEREFORE, Plaintiff prays for an injunction under this statute as hereinafter stated.
17
18         III.      THIRD CAUSE OF ACTION: VIOLATION OF CALIFORNIA’S CIVIL RIGHTS
19                   ACTS (California Civil Code §§54, 54.1 and 54.3)
20
21    53. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
22         allegations contained in paragraphs 1 to 52 above and incorporates them herein as if separately
23         pled.
24    54. The public facilities above-described constitute public facilities and public accommodations
25         within the meaning of California Health and Safety Code §19955 et seq. and are facilities to
26         which members of the public are invited. The aforementioned acts and omissions of
27         defendants, and each of them, constitute a denial of equal access to and use and enjoyment of
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -16-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 17 of 23



 1         these facilities by persons with disabilities, including Plaintiff. Said acts and omissions are
 2         also in violation of the provisions of Title 24 of the California Code of Regulations.
 3    55. The rights of Plaintiff, the entitlement of Plaintiff to full and equal access, and the denial by
 4         defendants of such rights and entitlements are set forth in California Civil Code §§54, 54.1 and
 5         54.3, to wit:
 6              a. Individuals with disabilities shall have the same right as the ...general public to full and
 7                   free use of the streets, highways, sidewalks, walkways, public buildings, public
 8                   facilities, and other public places. (California Civil Code §54(a).)
 9              b. Individuals with disabilities shall be entitled to full and equal access, as other members
10                   of the general public, to accommodations, advantages, facilities, and privileges of all
11                   common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars,
12                   boats, or any other public conveyances or modes of transportation (whether private,
13                   public, franchised, licensed, contracted, or otherwise provided), telephone facilities,
14                   adoption agencies, private schools, hotels, lodging places, places of public
15                   accommodation, amusement or resort, and other places to which the general public is
16                   invited, subject only to the conditions and limitations established by law, or state or
17                   federal regulation, and applicable alike to all persons. (California Civil Code §54.1(a).)
18    56. On or about the Visit Date, Plaintiff suffered violations of California Civil Code §§54 and 54.1
19         in that he was denied full and equal enjoyment of the goods, services, facilities and privileges
20         of the Business as set forth in herein above. Plaintiff was also denied full and equal access to
21         other particulars, including, but not limited to, those described herein above. Plaintiff was also
22         denied use of facilities that he was entitled to under Title Ill of the Americans with Disabilities
23         Act of 1990.
24    57. As a result of the denial of full and equal enjoyment of the goods, services, facilities and
25         privileges of Defendants’ Business due to the acts and omissions of Defendants, and each of
26         them, in owning, operating and maintaining this subject Business as a public facility, Plaintiff
27         has suffered a violation of his civil rights, including, but not limited to, rights under California
28         Civil Code §§54, 54.1, and 54.3, and has suffered and will suffer an injury-in-fact in the form
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -17-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 18 of 23



 1         of emotional distress, mental distress, mental suffering, mental anguish, which includes shame,
 2         humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and
 3         naturally associated with a disabled person's denial of full and equal enjoyment of goods,
 4         services, and privileges, all to his damages as prayed hereinafter in an amount within the
 5         jurisdiction of this court. Defendants' actions and omissions to act constituted discrimination
 6         against Plaintiff on the sole basis that Plaintiff is disabled.
 7    58. Plaintiff seeks statutory damages for the violation of his rights as a disabled person that
 8         occurred on or about the Visit Dates, according to proof, pursuant to California Civil Code
 9         §52(a), but not including any trebling of statutory damages, nor actual damages.
10    59. As a result of Defendants' acts and omissions in this regard, Plaintiff has been required to incur
11         legal expenses and hire attorneys in order to enforce his rights and enforce provisions of the
12         law protecting the full and equal enjoyment of goods, services, facilities, privileges of public
13         facilities by the disabled, and those individuals associated with or accompanied by a person
14         with disabilities, and prohibiting discrimination against the disabled. Plaintiff, therefore, seeks
15         recovery in this lawsuit for all reasonable attorneys' fees incurred pursuant to the provisions of
16         California Civil Code §52. Additionally, Plaintiff's lawsuit is intended not only to obtain
17         compensation for damages to Plaintiff, but also to compel the Defendants to make their goods,
18         services, facilities and privileges available and accessible to all members of the public with
19         physical disabilities, justifying public interest attorneys' fees pursuant to the provisions of
20         California Code of Civil Procedure §1021.5.
21    60. The acts and omissions of Defendants in failing to provide the required accessible facilities
22         subsequent to the enactment date and compliance date of the Americans with Disabilities Act
23         of 1990 and refusal to make remedial alterations to their facilities and other elements as
24         hereinabove stated, after being notified by patrons before and after the time of Plaintiff’s visit
25         and injuries, on or about the Visit Dates, and all times prior thereto, with the knowledge that
26         persons with disabilities would enter Defendants’ premises, the reason given therefor, was an
27         established policy, practice, and procedure of refusing and denying entry and/or use of
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -18-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 19 of 23



 1         facilities, thereby denying services to a person with disabilities and the companions thereor,
 2         evidence malice and oppression toward Plaintiff and other disabled persons.
 3    61. Defendants have failed to establish a non-discriminatory criteria, policy, practice and
 4         procedure for entry into said Business as hereinabove described.
 5    62. As a result of defendants’ continuing failure to provide for the full and equal enjoyment of
 6         goods, services, facilities and privileges of said Business as hereinabove described, Plaintiff
 7         has continually been denied his full and equal enjoyment of the subject facilities at the
 8         Business, as it would be a “futile gesture to attempt to patronize” said Business with the
 9         discriminatory policy in place as hereinabove described.
10    63. The acts and omissions of Defendants as complained of herein in failing to provide the
11         required accessible facilities subsequent to the enactment date and compliance date of the
12         Americans with Disabilities Act of 1990 and refusal to make remedial modifications and
13         alterations to the architectural barriers as stated herein and in failing to establish practices,
14         policies and procedures to allow safe access by persons who are disabled are continuing on a
15         day-to-day basis to have the effect of wrongfully and willfully excluding Plaintiff and other
16         members of the public who are disabled from full and equal enjoyment of the subject Business
17         as hereinabove described. Such acts and omissions are the continuing cause of humiliation and
18         mental and emotional suffering of Plaintiff in that these actions continue to treat Plaintiff as an
19         inferior and second class citizen and serve to discriminate against him on the sole basis that he
20         is disabled. Plaintiff is unable so long as such acts and omissions of defendants continue, to
21         achieve full and equal enjoyment of the goods and services of said Business as described
22         hereinabove. The acts of Defendants have legally caused and will continue to cause irreparable
23         injury to Plaintiff if not enjoined by this court.
24    64. Wherefore, Plaintiff asks this court to preliminarily and permanently any continuing refusal by
25         Defendants to permit entry to said Business and to serve Plaintiff or others similarly situated,
26         and to require Defendants to comply forthwith with the applicable statutory requirements
27         relating to the full and equal enjoyment of goods and services as described hereinabove for
28         disabled persons pursuant to the ADA. Plaintiff further requests that the court award statutory
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -19-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 20 of 23



 1         costs and attorneys' fees to Plaintiff pursuant to California Code of Civil Procedure §I021.5, all
 2         as hereinafter prayed for.
 3
 4   WHEREFORE, Plaintiff prays for statutory damages, reasonable attorneys' fees and costs of suit, as
 5   allowed by statute and according to proof.
 6
 7         IV.       FOURTH CAUSE OF ACTION: VIOLATION OF CALIFORNIA UNRUH CIVIL
 8                   RIGHTS ACT (California Civil Code §51 and §51.5.)
 9
10    65. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
11         allegations contained in paragraphs 1 to 64 above and incorporates them herein as if separately
12         pled.
13    66. Defendant’ acts and omissions as specified with regard to the discriminatory treatment of
14         Plaintiff, on the basis of his disabilities, have been in violation of California Civil Code §§51
15         and 51.5, the Unruh Civil Rights Act, and have denied to Plaintiff his rights to “full and equal
16         accommodations, advantages, facilities, privileges or services in all business establishments of
17         every kind whatsoever.”
18    67. California Civil Code §51 also provides that “[a] violation of the right of any individual under
19         the Americans with Disabilities Act of 1990 (Public Law 101-336) shall also constitute a
20         violation of this section.”
21    68. California Civil Code §51.5 also provides that “[no business establishment of any kind
22         whatsoever shall discriminate against, boycott, or blacklist, refuse to buy from, sell to, or trade
23         with any person in this state because of the race, creed, religion, color, national origin, sex,
24         disability of the person or of the person's partners, members, stockholders, directors, officers,
25         managers, superintendents, agents, employees, business associates, suppliers, or customers.”
26    69. As a result of the violation of Plaintiffs civil rights protected by California Civil Code §§51
27         and 51.5, Plaintiff is entitled to the rights and remedies to statutory damages of California
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -20-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 21 of 23



 1         Civil Code §52, as well as reasonable attorneys' fees and costs, as allowed by statute,
 2         according to proof. California Civil Code §55 is specifically not invoked by plaintiff.
 3    70. Pursuant to California Code of Civil Procedure §425.50: (a) this complaint is not filed on
 4         behalf of a high-frequency litigant, as defined; (b) 2; (c) shopping and dining in the Alameda
 5         area; (d) to buy food and drink from this restaurant.
 6    71. WHEREFORE, Plaintiff prays that this court award damages and provide relief as follows:
 7
 8                                                 PRAYER FOR RELIEF
 9   Plaintiff prays that this court award damages and provide relief as follows:
10
11       1. Grant injunctive relief requiring that Defendants establish a nondiscriminatory
12   criteria, policy, practice and procedure permitting entry into the subject Business in
13   the City of Alameda, California, for the purpose of obtaining the goods and services accorded
14   therein according to California Civil Code §§51, 51.5, 52, 54, 54.1, and 54.3, et seq., and Title Ill of
15   the Americans with Disabilities Act of 1990, and grant injunctive relief requiring that Defendants
16   repair and render safe to disabled persons, and otherwise make accessible, all public areas of the
17   Business’ business area, including, but not limited to, each of the barriers to access identified
18   above, and make such facilities “readily accessible to and usable” by individuals with disabilities
19   according to the standards of Title 24 of the California Administrative Code, California Health &
20   Safety Code §19955 et seq., and Title Ill of the Americans with Disabilities Act of 1990 and the
21   standards of ADAAG; and prohibiting operation of the Business located in the City of Alameda,
22   California, as a public facility until Defendants provide full and equal enjoyment of goods and
23   services as described hereinabove to disabled persons, including Plaintiff.
24       2. Statutory damages, according to proof, pursuant to California Civil Code §52 (minimum
25            statutory damages of $4,000 per visit x 4 visits for a total minimum statutory damages of
26            $16,000).
27       3. Prejudgment interest on all compensatory damages;
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                      -21-
                 Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 22 of 23



 1       4. Remedies and Procedures available under Americans with Disabilities Act of 1990, §§I
 2            07,203 and 308;
 3       5. An Injunction under the ADA, and under California Civil Code §52 and §54, and California
 4            Health and Safety Code §19953 et seq. to remove the barriers to disabled access;
 5       6. Award Plaintiff all litigation expenses, all costs of this proceeding and a reasonable
 6            attorneys' fees as provided by law, including, but not limited to, those recoverable pursuant
 7            to the provisions of California Civil Code §§52, and 54.3, California Code of Civil
 8            Procedure §1021.5, and Americans with Disabilities Act of 1990 (42 U.S.C. §12205); and
 9       7. Grant such other and further relief as the court may deem just and proper.
10
11   /s/ Richard A. Mac Bride
12   Richard A. Mac Bride, Attorney for Plaintiff
13   Date: June 17, 2019
14
15                                                 REQUEST FOR JURY TRIAL
16
17   Plaintiff hereby requests a jury for all claims for which a jury is permitted.
18   /s/ Richard A. Mac Bride
19   Richard A. Mac Bride, Attorney for Plaintiff
20   Date: June 17, 2019
21
22
23                                                     VERIFICATION
24   I, Richard Sepulveda, plaintiff herein, hereby swear under penalty of perjury under the laws of the
25   State of California as follows: I am familiar with the contents of this complaint and verify that the
26   facts alleged are true and correct according to my personal knowledge, except as to those matters
27   that are pled on information and belief, and as to those matters, I have reason to believe that they
28   are true.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                         -22-
                Case 4:19-cv-03436-DMR Document 1 Filed 06/17/19 Page 23 of 23



 1
 2   /s/ Richard Sepulveda
 3   Richard Sepulveda
 4   Date: June 17, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -23-
